Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1: A packaged device for participating in a burn-in process, the packaged device comprising: 
a first conductive contact and a second conductive contact each to couple the packaged device to a test unit, wherein the first conductive contact and the second conductive contact are to receive, respectively, a supply current and a supply voltage from the test unit during a burn-in process; 
a voltage regulator (VR) circuit, wherein a leg between [[the]] a first node and a second node comprises an active circuit element of the VR circuit, wherein, during the burn-in process, the VR circuit is to receive the supply voltage via the second node and, based on the supply voltage, to provide a regulated output voltage to the load circuit via the first node, wherein the VR circuit to provide the regulated output voltage comprises the active circuit component to change a conductivity of the leg, wherein the VR circuit is to provide the regulated output voltage to the load circuit while the load circuit receives the supply current from the first conductive contact via a path which is independent of any leg which is between the first node and the second node.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

a voltage regulator (VR) circuit, wherein a leg between a first node and a second node comprises an active circuit element of the VR circuit, wherein, during the burn-in process, the VR circuit is to receive the supply voltage via the second node and, based on the supply voltage, to provide a regulated output voltage to the load circuit via the first node, wherein the VR circuit to provide the regulated output voltage comprises the active circuit component to change a conductivity of the leg, wherein the VR circuit is to provide the regulated output voltage to the load circuit while the load circuit receives the supply current from the first conductive contact via a path which is independent of any leg which is between the first node and the second node.

Claims 2-9 are also allowed for further limiting allowed claim 1.

Regarding claim 10, the prior art of record does not teach the following limitations in combination with the entirety of the claim:
wherein a voltage regulator comprising the coil structure is coupled to a load circuit via the node; and 
a first conductive contact and a second conductive contact, the first conductive contact electrically coupled to the node independent of any coil structure of the voltage regulator which is external to the IC chip, the second conductive contact electrically coupled to the load circuit via the coil structure; 
wherein the voltage regulator is to provide a first voltage to the load circuit based on a second voltage at the second conductive contact concurrent with a supply current at the first conductive contact.


Regarding claim 18, the prior art of record does not teach the following limitations in combination with the entirety of claim 18:
a first conductive contact to electrically couple to the node via a first path which is independent of any inductor of the voltage regulator which is external to the IC chip; and 
a second conductive contact to electrically couple to the node via a second path which comprises the inductor; 
a first circuit and a second circuit coupled, respectively, to the first conductive contact and to the second conductive contact; 
a third circuit to control a burn-in of the DUT, comprising the third circuit: to signal the first circuit to provide a supply current to the node via the first conductive contact; and to signal the second circuit to provide a voltage to the voltage regulator via the second conductive contact, wherein the second circuit to provide the voltage concurrent with the supply current at the first conductive contact.
Claims 19 and 20 are also allowable for further limiting allowed claim 18.

The following relevant art was found based on the search:
Bailey (7,288,951) teaches a testing stage configured to stress test an integrated circuit, a first power stage, a second power stage, a first single mode power control circuit and a first dual mode power control circuit. The first power stage includes a first pulse width modulator controller having a first error input and a first pulse width modulator. The first pulse width modulator controller is configured to produce a first control signal in response to a signal received at the first error input. The first pulse width modulator is configured to produce a first power output in response to the first control signal.

Kosonocky (2013/0257525) teaches the semiconductor chip device 10 further includes voltage regulator logic 25 that includes a controller 30 and switching logic 35. The voltage regulator logic 25 is electrically connected to a pair of inductors 40 and 45 that are positioned on board the circuit board 20. The common output 50 of the inductors 40 and 45 is provided as an input to the semiconductor chip 15 as a regulated voltage. The outputs of the inductors 40 and 45 are also tied to ground by way of respective capacitors 55 and 60. The capacitors could be internal or external to the circuit board 20. A power input HV.sub.DD to the regulator logic 25 is provided by the circuit board 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867